Citation Nr: 0021712	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to January 27, 1996, 
for a 70 percent rating for service-connected post-traumatic 
stress disorder (PTSD) and entitlement to a total disability 
rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from March 1967 to August 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran has submitted additional evidence, but waives 
initial RO jurisdiction over that evidence.  He also waives 
his right to a personal hearing.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was received in May 1991.

2.  In a September 1991 rating decision, service connection 
for PTSD was granted and a 10 percent rating was assigned 
effective from May 31, 1991, the date of the claim; the 
veteran did not appeal that decision.  

3.  In a July 1992 rating decision, entitlement to a 
temporary total rating based on hospitalization and to an 
increased rating of 30 percent for PTSD was granted; the 
veteran did not appeal that decision.  

4.  The veteran was hospitalized for his PTSD from August 
1992 to November 1992; his hospitalization report was 
accepted as an informal claim.  

5.  In a February 1993 rating decision, the RO granted 
entitlement to a temporary total rating based on his 
hospitalization from August 1992 to November 1992, but 
entitlement to an increased rating, higher than 30 percent, 
for PTSD was denied thereafter.

6.  In February 1993, a notice of disagreement was received 
with regard to the latest February 1993 denial of an 
increased rating for PTSD; thereafter, a June 1993 rating 
decision increased the rating to 50 percent, effective 
December 1, 1992.  

7.  The medical evidence, beginning with the August 3, 1992 
to November 2, 1992 VA hospitalization report, shows that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people has been severely 
impaired and his psychoneurotic symptoms have been of such 
severity and persistence that there has been severe 
impairment in his ability to obtain or retain employment; 
furthermore, the medical evidence shows that the veteran's 
PTSD has precluded him from securing or following a 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The RO's September 1991 rating decision which assigned a 
10 percent rating for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 3.104 (1999).

2.  The RO's July 1992 rating decision which granted an 
increased rating of 30 percent for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1999).

3.  The veteran timely appealed the February 1993 rating 
decision which granted entitlement to a temporary total 
rating based on his hospitalization from August 1992 to 
November 1992, but denied entitlement to an increased rating 
for PTSD thereafter.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.201 (1999).

4.  Based on the medical evidence of record, a 70 percent 
rating for PTSD and TDIU was warranted from December 1, 1992.  
38 C.F.R. §§ 4.7, 4.16(c), 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (1996).  

5.  An effective date of December 1, 1992, for a 70 percent 
rating for PTSD and for TDIU is warranted.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds find that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Except as provided below, the law provides that increased 
awards will be effective the date of receipt of claim or the 
date entitlement arose, whichever is later.  The effective 
date of an award of increased compensation shall be the 
earliest date it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise the date the claim was 
received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  
However, where there is a prior final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(ii).  

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155.  The date of outpatient or 
hospital examination at a VA hospital will be accepted as the 
date of informal claim.  38 C.F.R. § 3.157.  When a claim has 
been filed which meets the requirements 38 C.F.R. § 3.151, an 
informal request for increase will be accepted as a claim.  
38 C.F.R. § 3.155.  

Historically, the record shows that the veteran filed his 
original claim for service connection for PTSD in May 1991.  
In a September 1991 rating decision, service connection for 
PTSD was granted and a 10 percent rating was assigned 
effective from May 31, 1991, the date of the claim.  The 10 
percent rating was based on a VA hospitalization report dated 
from February to April 1991 as well as a July 1991 VA 
examination report.  In September 1991, the veteran was 
notified of the September 1991 rating decision and of his 
procedural and appellate rights.  This decision subsequently 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In December 1991, the veteran was hospitalized by VA for his 
PTSD.  While he was hospitalized (where he remained until 
April 1992), the veteran filed a new claim for an increased 
rating in February 1992.  This was a new claim and not a 
notice of disagreement as the correspondence did not comport 
with 38 C.F.R. § 20.201; the veteran's representative 
specifically requested an increased rating following the 
veteran's period of hospitalization.  

As noted, alternatively, the hospitalization report may also 
be accepted as an informal claim for an increased rating for 
PTSD.  38 C.F.R. § 3.157.  However, there is nothing in the 
applicable regulations which state that this informal claim 
may serve as a notice of disagreement.  38 C.F.R. §§ 3.157, 
20.201.

In a July 1992 rating decision, the veteran was awarded 
entitlement to a temporary total rating based on his 
hospitalization from December 1991 to April 1992, and an 
increased rating of 30 percent rating was also granted.  In 
an August 1992 letter, the veteran was notified of the July 
1992 rating decision and of his procedural and appellate 
rights.  This decision subsequently became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Thereafter, the veteran was again hospitalized from August 
1992 to November 1992.  His hospitalization was accepted as 
an informal claim.  It was not accepted as a notice of 
disagreement as the hospitalization report does not comport 
with 38 C.F.R. § 20.201.  Following his hospitalization, in a 
February 1993 rating decision, the RO granted entitlement to 
a temporary total rating based on his hospitalization from 
August 1992 to November 1992, but thereafter, an increased 
rating was denied and the 30 percent rating was confirmed and 
continued.  In February 1993, a notice of disagreement was 
received with regard to the latest denial of an increased 
rating.  

The veteran was subsequently afforded a VA psychiatric 
examination in April 1993.  In a June 1993 rating decision, 
the RO granted entitlement to a 50 percent rating for PTSD 
effective from December 1, 1992, the first day of the month 
following the veteran's last hospitalization.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating for PTSD remained in appellate status 
following the June 1993 rating decision.  Since the June 1993 
rating decision granted less than a 100 percent rating for 
PTSD, the RO should have issued the veteran a statement of 
the case so that he could perfect his appeal as to the issue 
of an increased rating for PTSD.  Since that statement of the 
case was not issued, the matter of an increased rating 
remained pending.  

The veteran was subsequently hospitalized from the end of 
August 1993 to mid-September 1993.  He was thereafter 
hospitalized from the end of December 1993 to mid-January 
1994.  In a May 1994 rating decision, entitlement to a 
temporary total rating for PTSD based on hospitalization was 
granted for the second period of hospitalization as the 
veteran was hospitalized for the requisite amount of time.  
The 50 percent rating was confirmed and continued from 
February 1, 1994, the first day of the month following the 
last period of hospitalization.  In an August 1994 rating 
decision, entitlement to a temporary total rating for PTSD 
based on hospitalization was granted for the second period of 
hospitalization for a longer period of time after it was 
shown that the veteran was actually discharged from that 
period of hospitalization in February 1994.  Thus, the 50 
percent rating was confirmed and continued from March 1, 
1994, the first day of the month following the last period of 
hospitalization.

In January 1997, a claim for an increased rating for PTSD and 
TDIU was received.  In March 1997, the veteran was afforded a 
VA psychiatric examination.  In an April 1997 rating 
decision, entitlement to a 70 percent rating was granted 
effective from January 27, 1997 (the date of the current 
claim) and TDIU was also granted from that date.  The veteran 
appealed the assigned effective date for the 70 percent 
rating and the TDIU award.  

In an August 1998 rating decision, entitlement to an earlier 
effective date of January 27, 1996 (one year prior to the 
date of his claims) for both the increased 70 percent rating 
for PTSD and TDIU was granted.  The veteran appealed this 
determination.  

The veteran disagrees with the assigned effective date.  The 
veteran contends that he is entitled to an effective date 
prior to January 27, 1996, for a 70 percent rating for 
service-connected PTSD and for TDIU.  He maintains that the 
proper effective date for the 70 percent rating for service-
connected PTSD and for TDIU is May 31, 1991, the original 
date of his claim for PTSD.  The veteran and his 
representative specifically indicated that a 70 percent 
rating for PTSD and a TDIU were warranted from the alleged 
earlier effective date.  

As noted above, the VA hospitalization report dated from 
August 1992 to November 1992 may be considered as an informal 
claim for an increased rating and for TDIU in this case.  The 
Board will not consider any claim prior to this one because 
the veteran did not appeal the September 1991 and July 1992 
rating decisions which became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

As noted, following the veteran's hospitalization, from 
August 3, 1992 to November 3, 1992, in a February 1993 rating 
decision, the RO granted entitlement to a temporary total 
rating based on his hospitalization from August 1992 to 
November 1992, but thereafter, an increased rating was denied 
and the 30 percent rating was confirmed and continued.  In 
February 1993, a notice of disagreement was received with 
regard to the latest denial of an increased rating.  
Eventually, an increased rating of 50 percent was granted 
effective from December 1, 1992, the first day of the month 
following the veteran's last hospitalization.  Thereafter, 
the veteran should have been issued a statement of the case 
and been afforded the opportunity to perfect his appeal.  
This was not done and his claim for an increased rating 
remained pending.  Thus, the Board will review the medical 
evidence in order to ascertain whether an earlier effective 
date for the 70 percent rating and TDIU was warranted from 
the date of that claim (the veteran was entitled to a 100 
percent schedular rating for that period of hospitalization, 
from August 3, 1992 to November 30, 1992, so the date of the 
claim is considered December 1, 1992) or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o).  The Board cannot assign an effective date prior 
the date of the prior final disallowance on July 30, 1992.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(ii).  As noted, the 
veteran and his representative have specifically indicated 
that the benefit sought in this appeal is the assignment of a 
70 percent rating with TDIU from an earlier effective date.  
Thus, the Board will only consider if the 70 percent rating 
and/or TDIU award were warranted prior to the currently 
assigned effective date.

The Board notes that the appropriate regulations for 
determining if a 70 percent rating was warranted for the 
veteran PTSD prior to the currently assigned effective date 
of January 27, 1996, are set forth in 38 C.F.R. §§ 4.7, 
4.129, 4.130, 4.132, Diagnostic Code 9411 (1996).  (These 
regulations were amended effective November 7, 1996).  
Likewise, the appropriate regulation for determining if a 
TDIU was warranted prior to the currently assigned effective 
date of January 27, 1996, is set forth in 38 C.F.R. § 4.16(c) 
(1996).  (This regulation was rescinded after November 7, 
1996).

A 70 percent rating is warranted under the old version of 
Diagnostic Code 9411 where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
Pursuant to 38 C.F.R. § 4.16(c), in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

The next medical evidence of record, following the July 1992 
final decision, was the August 3, 1992 to November 3, 1992 VA 
hospitalization report.  Upon hospitalization, the veteran 
reported that his PTSD symptoms had increased.  He described 
having nightmares with continued voices upon wakening, some 
of which were Vietnamese voices.  He denied auditory 
hallucinations during the day, but complained of verbal 
outbursts, extreme mood swings, and sleeplessness.  The 
veteran expressed feeling out of control.  During 
hospitalization, the veteran participated in a 
restabilization program as well as other appropriate therapy 
groups.  Upon discharge, he continued to show some sleep 
disturbance as well as irritability over small, everyday 
events.  He expressed having severe anxiety about returning 
home where he had new responsibilities, but he was encouraged 
by the staff to use the skills he learned during 
hospitalization.  The veteran understood the coping 
techniques, but still had problems using them in everyday 
tasks.  It was noted that the veteran was competent, but that 
he had last been employed in January 1991 and there had been 
no change in his employment ability during hospitalization.  
He was considered stable upon discharge, but his prognosis 
was guarded.  His Global Assessment of Functioning (GAF) 
score was 50.  His PTSD was characterized as chronic and 
severe.  

In April 1993, the veteran was afforded a VA examination.  At 
that time, he again complained of nightmares, intrusive 
thoughts, flashbacks, distrust of others, startle reaction, 
sense of foreshortened futures, restricted range of mood, and 
a preference for isolation.  Mental status examination 
revealed that the veteran's speech was of a normal rate and 
rhythm and was goal-directed with no thought disorder.  The 
veteran denied auditory and visual hallucinations.  There was 
no overt paranoia and the veteran was not delusional.  His 
affect was blunted and his mood was sad.  He denied suicidal 
and homicidal ideation.  He was alert and oriented times 4.  
His recent memory was poor.  The examiner indicated that he 
was competent.  

Further evaluation 2 days later revealed that the veteran was 
residing with his family which included his infant child, 
although it was deemed that he was incapable of providing her 
care.  It was also noted that he had a supportive family with 
3 other children.  With regard to his shortcomings as a 
father, the veteran expressed shame, guilt, and feelings of 
inadequacy.  It was noted that he had been married 4 times.  
It was further noted that he was unemployed and had been for 
several years.  The veteran indicated that he could not work 
with others and had sought construction work where he was 
able to be isolated when he was able to work in the past.  
The veteran described being terminated from employment.  The 
veteran described symptoms consistent with his last 
examination and also expressed great sadness over his 
inability to manage daily tasks, like being in a grocery 
store or on the street with others around him.  He also 
described being unable to control himself while driving in 
traffic when he would express rage and violence toward other 
drivers.  It was the examiner's impression that the veteran 
was a congenial, emotionally expressive person who clearly 
suffered from low self-esteem, guilt, and shame.  The 
examiner indicated that he was competent.  

The veteran was thereafter hospitalized by VA from August 27, 
1993 to September 11, 1993.  This hospitalization report was 
substantially similar to his last VA hospitalization report.  
The examiner indicated that the veteran's ability to seek and 
maintain employment and to adjust socially was severely 
affected by his ongoing PTSD symptoms.  His PTSD was 
characterized as chronic and severe.  Thereafter, the veteran 
was hospitalized from December 1993 to February 1994.  The 
severity of his PTSD was indicated to be the same as his last 
VA hospitalization.  Again, his PTSD was characterized as 
chronic and severe.  

In April 1994, the veteran was afforded another VA 
examination.  The veteran complained of symptoms which he had 
previously identified in his VA evaluations.  Also, he 
complained of paranoia, feelings of depression, crying 
spells, and further irritability.  Mental status examination 
revealed that the veteran was cooperative, but his eye 
contact was poor and his affect was angry and tearful.  His 
speech was fluent and his thoughts were logical and goal-
directed.  The veteran reported daily suicidal ideation, but 
indicated he did not have a plan to act on these thoughts.  
He denied current homicidal ideation, but indicated that he 
had considered it.  He denied auditory and visual 
hallucinations.  He was oriented times 4 and his cognition 
was intact.  Insight and judgment were fair.  The examiner 
indicated that he was competent.  

The veteran was again hospitalized in November 1994.  At that 
time, it was noted that he was unemployable.  

The Board has thoroughly reviewed the medical evidence of 
record.  The first medical evidence of record subsequent to 
the July 30, 1992 final decision was the August 3, 1992 to 
November 3, 1992 VA hospitalization report.  The Board finds 
that the medical evidence dated from this report onward 
showed that the veteran's PTSD met the criteria for a 70 
percent rating and for TDIU.  Specifically, his ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and his psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in his ability to obtain or retain 
employment.  Furthermore, the medical evidence shows that the 
veteran's PTSD precluded him from securing or following a 
substantially gainful occupation.  The veteran's PTSD caused 
severe social and industrial impairment and required frequent 
and regular periods of hospitalization in order to assist the 
veteran with coping with his daily activities.  Thus, a 70 
percent rating was warranted and so was the TDIU from 
December 1, 1992 (the first day of the month following his 
August 3, 1992 to November 2, 1992 VA hospitalization).  

Accordingly, the Board finds that the evidence shows that a 
70 percent rating for PTSD was warranted from December 1, 
1992 and a TDIU was also warranted from that date.  38 C.F.R. 
§§ 4.7, 4.16(c), 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1996).  

Thus, an effective date of December 1, 1992, for a 70 percent 
rating for PTSD and for TDIU is warranted.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).




ORDER

An effective date of December 1, 1992, for a 70 percent 
rating for PTSD and for TDIU is warranted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

